Exhibit 10.2

AMENDED AND RESTATED
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This Amended and Restated Executive Employment Agreement (this “Agreement”) is
made as of April 29, 2009, by and between COPsync, Inc., a Delaware corporation
(the “Company”), and J. Shane Rapp, an individual residing at 2010 FM 2673,
Canyon Lake, Texas (“Employee”).
 
WHEREAS, PostInk Technology, LP, a Texas limited partnership (“PostInk”) and
Employee are parties to that certain Executive Employment Agreement, dated as of
January 1, 2008 (the “Original Agreement”).
 
WHEREAS, PostInk became a wholly owned subsidiary of the Employer effective as
of April 28, 2008.
 
WHEREAS, this Agreement amends and restates the Original Agreement in its
entirety.
 
WHEREAS, Employee currently serves as a director and the President of the
Company, and the Company desires to continue to have access to the services of
Employee, and Employee desires to continue to provide services to the Company,
as an employee of the Company rather than as an employee of PostInk, in
accordance with the terms and conditions of this Agreement;
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and Employee agree as follows:
 
1.           Employment.  Effective on the Effective Date (as defined in Section
2) and subject to the terms and conditions of this Agreement, the Company agrees
to employ Employee as the Company’s President, Secretary and Treasurer, and
Employee agrees to perform the duties associated with that position diligently
and to the reasonable satisfaction of the Company.  From the Effective Date
until termination of this Agreement, Employee will devote Employee’s full
business time, attention and energies to the business of the Company. The
foregoing notwithstanding, the parties recognize and agree that Employee may
engage in passive personal investments, trade association or charitable
activities, including serving as a board member or committee member to trade
associations or charities, and other business activities, including those
described on Exhibit A attached hereto, which do not conflict with the business
and affairs of the Company or interfere with Employee's performance of his
duties hereunder.  In that regard, Employee may serve on the board of directors
of up to three corporations of his choice, so long as service on any such board
simultaneously with his service on the Company’s Board of Directors does not
constitute a violation of federal statutory provisions, or related rules and
regulations, pertaining to interlocking directorships and the meeting times of
such boards of directors do not conflict with the meeting times of the Company’s
Board of Directors.  Except as provided in the preceding sentence, Employee may
not serve on the board of directors of any entity other than the Company during
the term of this Agreement without the approval of the Company’s Board of
Directors in accordance with the Company’s policies and procedures regarding
such service, which approval may not be unreasonably withheld.  Employee shall
be permitted to retain any compensation received for speaking engagements,
written compositions, and service on other boards of directors.  Employee’s
principal place of employment will be Canyon Lake, Texas; provided, however,
that Employee will travel to the extent reasonably necessary for Employee to
perform his duties as President of the Company.
 
 
 
1

--------------------------------------------------------------------------------

 
 
2.           Term and Termination.  Employee will be employed under this
Agreement for an initial term (the “Initial Term”), beginning on the date of
this Agreement (the “Effective Date”) and ending on December 31, 2015.  This
Agreement will renew for successive one year periods after the completion of the
Initial Term, unless either party gives prior written notice to the contrary to
the other party no less than 30 days prior to the end of the Initial Term or
renewal period, as the case may be.  This Agreement may be sooner terminated by
either party in accordance with Section 3 of this Agreement.
 
3.           Termination Benefits.  If prior to the end of the Initial Term or
any renewal period, as the case may be, (i) Employee is terminated by reason of
his death, (ii) Employee terminates his employment other than for Good Reason
(as defined below), or (iii) the Company terminates Employee for Cause (as
hereinafter defined), all future compensation to which Employee is otherwise
entitled and all future benefits for which Employee is eligible will cease and
terminate as of the date of termination.  Employee, or his estate in the case of
Employee’s death, will be entitled to pro rata base salary through the date of
such termination and will be entitled to any individual bonuses or individual
incentive compensation not yet paid but due under the Company’s plans, but will
not be entitled to any other payments by or on behalf of the Company except for
those which may be payable pursuant to the terms of the Company’s employee
benefit plans.  If prior to the end of the Initial Term or any renewal period,
as the case may be, (i) the Company terminates Employee other than for Cause, or
(ii) Employee terminates his employment for Good Reason, then the Company will
be obligated to pay Employee in a lump sum, within sixty (60) days after such
event, any accrued and unpaid vacation and an amount equal to the lesser of (a)
200% of Employee’s base salary in effect on the date of such termination for the
remainder of the Initial Term or any renewal period, as the case may be, or (b)
$1,500,000.  If prior to the end of the Initial Term or any renewal period, as
the case may be, Employee suffers a Disability (as defined below), he shall be
entitled to receive the full base salary and benefits to which he otherwise
would have been entitled were he not disabled, less any proceeds from insurance
policies purchased by the Company relating to such Disability, so long as
Employee suffers from the Disability, for the lesser of (i) the remainder of the
Initial Term or renewal term, as the case may be, or (ii) two years.  As used in
this Agreement (i) termination for “Cause” means any termination of Employee for
(a) the commission of an act of fraud or embezzlement against the Company, (b)
the conviction of, or a plea of “guilty” or “no contest” to, a felony under the
laws of the United States or any state, (c) consistent willful misconduct or
gross negligence in performing Employee’s duties hereunder, (d) a material
breach of any of the terms of this Agreement or any other agreement between the
Company and Employee relating to Employee’s employment, if such breach causes
material harm to the Company, after written notice of such breach and reasonable
opportunity to cure, if curable, or (e) a violation by Employee of any code of
conduct or code of ethics that may be adopted by the Company, if such
termination is imposed by the Company in a manner that is consistent with the
provisions of such code of conduct or code of ethics; (ii) “Good Reason” means
any of the following that occurs without Employee’s express prior written
consent:  (a) an adverse change by the Company in Employee’s title, function,
duties or responsibilities (including reporting responsibilities), (b)
Employee’s base salary is reduced by the Company, or there is a material
reduction in the benefits that are in effect for Employee, without Employee’s
consent, (c) relocation of Employee’s principal place of employment to a place
located more than 50 miles from Canyon Lake, Texas, (d) a Change in Control (as
defined below), or (d) other material breach of this Agreement by the Company
after written notice of such breach and reasonable opportunity to cure; (iii)
“Disability” means the continuous and uninterrupted inability to perform the
Employee’s duties on behalf of the Company, by reason of accident, illness, or
disease; and (iv) a “Change in Control” means any of the following that occurs
in a single transaction or series of related transactions:  (a) the direct or
indirect sale or exchange by the stockholders of the Company of more than fifty
percent (50%) of the voting stock of the Company (other than the sale or
exchange of such voting stock to (A) a trustee or other fiduciary holding stock
under one or more employee benefit plans maintained by the Company, or (B) any
entity that, immediately prior to such sale or exchange, is owned directly or
indirectly by the stockholders of the Company in approximately the same
proportion as their ownership of voting stock in the Company immediately prior
to such sale or exchange); (b) a merger or consolidation in which the
stockholders of the Company immediately before the transaction do not retain,
immediately after the transaction, direct or indirect beneficial ownership of
more than fifty percent (50%) of the total combined voting power of the
outstanding voting stock of the Company; (c) the sale, exchange, lease or
transfer of all or substantially all of the assets of the Company (unless,
following such transaction, such assets are owned by a company or other entity
and the stockholders of the Company immediately before the transaction have
direct or indirect beneficial ownership of more than fifty percent (50%) of the
total combined voting power of such company or entity) or (d) the complete
liquidation or dissolution of the Company.
 
 
 
2

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing provisions of this Section 3, in the event
Termination Benefits under this Agreement are subject to Section 409A of the
Internal Revenue Code of 1968, as amended (the “Code”), then, in lieu of the
foregoing definition and to the extent necessary to comply with the requirements
of Section 409A of the Code, the definition of “Change in Control” for purposes
of such Termination Benefits shall be the definition provided for under Section
409A of the Code and the regulations or other guidance issued thereunder.
 
4.           Compensation.  Beginning on the Effective Date and thereafter
during the term of Employee’s employment, the Company will pay Employee a base
salary of not less than $115,000 per year through March 31, 2010, increasing to
$130,000 after April 1, 2010, payable biweekly or semi-monthly in accordance
with the payroll practices of the Company in effect from time to time.  Such
base salary may not be reduced without Employee’s consent and will be subject to
review and potential upward adjustment periodically, but at least on an annual
basis after April 1, 2010, in accordance with the compensation policies of the
Company in effect from time to time.  During the term of this Agreement,
Employee will also be eligible for discretionary incentive bonus payments and
other incentives, including stock incentives, as may be determined by the
Company’s Board of Directors, to be awarded in accordance with the compensation
policies established by the Company from time to time.  All of Employee’s
compensation under this Agreement will be subject to deduction and withholding
authorized or required by applicable law.  Employee hereby acknowledges that he
is giving up all rights to receive the nonqualified stock option or shares of
restricted stock described in the Original Agreement.
 
5.           Employee Benefits.  Beginning on the Effective Date and thereafter
during the term of this Agreement, the Company will provide to Employee such
fringe benefits, perquisites, vacation and other benefits that the Company
generally provides to its executive employees.  At a minimum, however, and
regardless of whether other executive employees do not receive the following
benefits, the Company shall provide to Employee, at Employee’s request, (i) a
100% match of Employee’s contributions to Employer’s 401(k) plan or similar
personal retirement plan, to the extent allowed by law, and (ii) a term life
insurance policy on the life of Employee in the face amount of $350,000 payable
to the beneficiary or beneficiaries designated by Employee; provided, however,
that the Company’s obligation to purchase and maintain such insurance shall be
contingent upon Employee’s insurability at no more than 150% of standard risk
costs from a high quality insurance carrier (excluding special risk
carriers).  The Company will reimburse Employee for reasonable out-of-pocket
business expenses incurred by Employee and documented in accordance with the
policies of the Company in effect from time to time.  The Company agrees that if
Employee is made a party, is threatened to be made a party to, or is a non-party
witness in any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of the fact that
Employee is or was a trustee, director, officer, fiduciary or employee of the
Company or any affiliate of the Company or is or was serving at the request of
the Company or any affiliate as a trustee, director, officer, member, employee
or agent of another corporation or a partnership, joint venture, trust or other
enterprise, including, without limitation, service with respect to employee
benefit plans, whether or not the basis of such Proceeding is alleged action in
an official capacity as a trustee, director, officer, member, employee or agent
while serving as a trustee, director, officer, member, employee or agent,
Employee shall be indemnified to the fullest extent authorized by Delaware law,
as the same exists or may hereafter be amended, against all expenses incurred or
suffered by Employee in connection therewith.  The Company will also enter into
an indemnification agreement with Employee to the extent the Company enters into
similar agreements with its other executive officers and directors.  If the
Company maintains a directors’ and officers’ insurance policy, Employee shall be
covered to the same extent as other employees.
 
 
 
3

--------------------------------------------------------------------------------

 
 
6.           Section 409A of the Code.  In the event any compensation or
benefits under this Agreement are subject to Section 409A of the Code, then the
Company agrees to pay Employee a sum equivalent on an after-tax basis to the
total sum of money incurred by Employee in the form of taxes, penalties,
attorney’s and/or accountant’s fees or other expenses related to such
application of Section 409A.


7.           No Obligation to Third Party.  Employee represents and warrants
that Employee is not under any obligation to any person or other third party and
does not have any other interest that is inconsistent or in conflict with this
Agreement, or which would prevent, limit, or impair Employee’s performance of
any of the covenants hereunder or Employee’s duties as an employee of the
Company.
 
8.           Confidentiality.  In consideration of the benefits provided for in
this Agreement, Employee agrees not to, at any time, either during his
employment or thereafter, divulge, use, publish or in any other manner reveal,
directly or indirectly, to any person, firm, corporation or any other form of
business organization or arrangement and keep in the strictest confidence any
Confidential Information, except, (i) as may be necessary to the performance of
Employee’s duties hereunder, (ii) with the Company’s express written consent,
(iii) to the extent that any such information is in or becomes in the public
domain other than as a result of Employee’s breach of any obligations hereunder,
or (iv) where required to be disclosed by court order, subpoena or other
government process and in such event, Employee shall cooperate with the Company
in attempting to keep such information confidential.  Upon the request of the
Company, Employee agrees to promptly deliver to the Company the originals and
all copies, in whatever medium, of all such Confidential
Information.  “Confidential Information,” as used in this Agreement, shall mean
any and all secret, proprietary and confidential information concerning the
business of the Company and its affiliates, including, without limitation,
business and marketing plans, strategies, models, codes, client information
(including client identity and contacts, client lists, client financial or
personal information), business relationships (including persons, corporations
or other entities performing services on behalf of or otherwise engaged in
business transactions with the Company and its affiliates or their clients),
accounts, financial data, know-how, computer software and related documentation,
trade secrets, processes, policies and/or personnel, and any other information,
data or the like that is labeled confidential or is treated as confidential by
the Company.
 
 
 
4

--------------------------------------------------------------------------------

 

 
9.            Non-Solicitation.  Employee acknowledges that by virtue of
Employee’s position as President of the Company, and Employee’s employment
hereunder, he will have advantageous familiarity with, and knowledge about, the
Company and will be instrumental in establishing and maintaining the goodwill of
the Company, which goodwill is the property of the Company.  Therefore, Employee
agrees that during his employment and for a two (2) year period thereafter,
Employee will not on behalf of himself or any other person or entity, solicit,
take away, hire, employ or endeavor to employ any of the employees of the
Company.
 
10.            Non-Disparagement.  Employee acknowledges and agrees that he will
not defame or publicly criticize the services, business, integrity, veracity or
personal or professional reputation of the Company and its officers, directors,
partners, executives or agents thereof in either a professional or personal
manner at any time during or following his employment with the Company.  The
Company agrees that its present and future officers, directors, partners,
executives and agents will not defame or publicly criticize the services,
business, integrity, veracity or personal or professional reputation of Employee
in either a professional or personal manner at any time during or following his
employment with the Company.
 
11.           Non-Competition.  Ancillary to the otherwise enforceable
agreements set forth in this Agreement, Employee agrees that during his
employment with the Company and for a period of two years following the
termination of his employment, whether such termination occurs at the insistence
of Employee or the Company for any reason, Employee may not compete directly or
indirectly in any way with the business of Company anywhere in the Territory
(defined below).  For purposes of this Agreement, “compete directly or
indirectly in any way with the business of Company” means to become an employee,
consultant, advisor, manager, member, director of or beneficially own more than
five percent of any individual, company or entity that competes with Company at
the time of determination.  Employee agrees that the assertion or existence of
any claim by Employee against the Company shall not be a defense to the
enforcement of this Section by injunction or otherwise.  As used in this
Agreement, “Territory” means the United States of America.
 
12.            Enforcement.  If Employee commits a breach, or threatens to
commit a breach, of any of the provisions of Sections 8-11 of this Agreement,
the Company shall have the right and remedy to have the provisions specifically
enforced by any court having jurisdiction, it being acknowledged and agreed by
Employee that the services being rendered hereunder to the Company are of a
special, unique and extraordinary character and that any such breach or
threatened breach will cause irreparable injury to the Company and that money
damages will not provide an adequate remedy to the Company.  Such right and
remedy shall be in addition to, and not in lieu of, any other rights and
remedies available to the Company at law or in equity.  Accordingly, Employee
consents to the issuance of an injunction, whether preliminary or permanent,
consistent with the terms of this Agreement.  In addition, the Company shall
have the right to cease making any payments or provide any benefits to Employee
under this Agreement in the event he breaches or threatens to breach any of the
provisions hereof.
 
 
 
5

--------------------------------------------------------------------------------

 
 
13.            Blue Pencil.  If, at any time, the provisions of Sections 8-11
shall be determined to be invalid or unenforceable under any applicable law, by
reason of being vague or unreasonable as to area, duration or scope of activity,
this Agreement shall be considered divisible and shall become and be immediately
amended to only such area, duration and scope of activity as shall be determined
to be reasonable and enforceable by the court or other body having jurisdiction
over the matter and Employee and the Company agree that this Agreement as so
amended shall be valid and binding as though any invalid or unenforceable
provision had not been included herein.
 
EMPLOYEE ACKNOWLEDGES THAT HE HAS CAREFULLY READ SECTIONS 8-11 OF THIS AGREEMENT
AND HAS HAD THE OPPORTUNITY TO REVIEW ITS PROVISIONS WITH ANY ADVISORS AS HE
CONSIDERED NECESSARY AND THAT EMPLOYEE UNDERSTANDS THIS AGREEMENT’S CONTENTS AND
SIGNIFIES SUCH UNDERSTANDING AND AGREEMENT BY SIGNING BELOW.
 
14.           Entire Agreement.  This Agreement constitutes the complete
agreement of the parties with respect to the subject matter hereof and
supersedes any prior written, or prior or contemporaneous oral, understandings
or agreements between the parties that relates in any way to the subject matter
hereof.  This Agreement may be amended only in writing executed by the Company
and Employee.
 
15.           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the respective heirs, executors, administrators, legal
representatives and successors of the Company and Employee.
 
16.           Notice.  Any notice required or permitted under this Agreement
must be in writing and will be deemed to have been given when delivered
personally, by telecopy or by overnight courier service or three days after
being sent by mail, postage prepaid, to (a) if to the Company, to the Company’s
principal place of business, or (b) if to Employee, to Employee’s residence or
to Employee’s latest address then contained in the Company’s records (or to such
changed address as such person may subsequently give notice of in accordance
herewith).
 
17.           GOVERNING LAW.  THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE OF TEXAS,
WITHOUT GIVING EFFECT TO ANY CONFLICTS OF LAW, RULE OR PRINCIPLE THAT MIGHT
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
 

 
6

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company and Employee have executed and delivered this
Agreement as of the date first above written.
 
COPSYNC, INC.
By:  /S/ RUSSELL D.
CHANEY                                                                
Name:  Russell D.
Chaney                                                                
Title:  CEO                                                                
/S/ J. SHANE
RAPP                                                                 
J. Shane Rapp
 




 
7

--------------------------------------------------------------------------------

 

Exhibit A


Employee shall have the right to continue activities associated with the
following entities:


Pursuit Vehicles and More, LP
FindMyBody, LP
RSIV,LLC
Comal County Constable’s Office



 
8

--------------------------------------------------------------------------------

 
